 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Reynalda Lopez-Osuna,                             No. CV-20-00909-PHX-SMB
10                   Plaintiff,                        ORDER
11   v.
12   City of Phoenix, et al.,
13                   Defendants.
14
15
16            This matter having recently come before this Court,

17            IT IS ORDERED that motions to dismiss pursuant to Fed. R. Civ. P. 12(b) and

18   motions to strike pursuant to Fed. R. Civ. P. 12(f) are discouraged if the defect that would

19   be the subject of the motion can be cured by filing an amended pleading. Therefore, the
20   parties must meet and confer prior to the filing of a motion to dismiss or motion to strike

21   to determine whether it can be avoided. Consequently, motions to dismiss and motions to

22   strike must be accompanied by a notice of certification of conferral, indicating that the
23   parties have conferred to determine whether an amendment could cure a deficient pleading,

24   and have been unable to agree that the pleading is curable by a permissible amendment. In
25   addition, parties shall endeavor not to oppose motions to amend that are filed prior to the

26   Rule 16 Scheduling Conference or within the time set for the Rule 16 Case Management
27   Order.     Motions to dismiss and motions to strike that do not contain the required

28   certification are subject to striking on the Court’s own motion.
 1         IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this order on
 2   Defendants.
 3         Dated this 12th day of May, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
